          Case 1:19-cr-00659-AT Document 40 Filed 02/24/21 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 2/24/2021

              -against-
                                                                         19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                               ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        The Court is in receipt of Defendant’s letter at ECF No. 39. The Court is not conducting
in-person proceedings at this time. Accordingly, the sentencing scheduled for March 1, 2021, is
ADJOURNED to March 10, 2021, at 1:00 p.m. By March 2, 2021, Defendant shall file a letter
on the docket indicating whether Defendant consents to a sentencing hearing conducted via
videoconference. If Defendant intends to proceed with the videoconference sentencing
scheduled for March 10, 2021, the Government’s sentencing submissions are due by March 3,
2021.

       SO ORDERED.

Dated: February 24, 2021
       New York, New York
